JOHNS, J.
(Concurring Specially in the Opinion of Mr. Justice Harris). — It is the theory of our form of government that the people have the right to elect their own officials. “While, for certain purposes and under certain conditions, the power to fill a vacancy in office is conferred by the people upon a designated officer or board, yet I do not believe that in the present instance the people who conferred that power ever intended that the appointment should be extended over and beyond the date of the next general municipal election after the vacancy was so filled. It was the purpose and intent of the people to reserve the right to fill any unexpired term of such vacancy at the first ensuing election. In the case of State ex rel. Whitney v. Johns, 3 Or. 533, the syllabus lays down the rule that:
“The appointee of the Governor, appointed to fill a vacancy in office occasioned.by death or resignation, only holds said office until the first general election after the vacancy occurs. * * At that time the people may supply the office by election.”
In the opinion it is said: -
“The people of Oregon by their Constitution made their judiciary elective, and only gave the executive power to fill temporary vacancies, which should occur between, elections. If the people had intended to part with this power by appointing county judges, they would have expressed it. It cannot be inferred. No inference or intendment is ever presumed against the sovereign. Snch is the universal rule for the construction of statutes, for they emanate from the sovereign power which, in this state, is the people. They appoint the executive, and he only acts by delegated authority, and this authority cannot be pre*574sumed beyond the express words of the grant. And I think the power in this case only extends to the filling-a vacancy until the next general election, when the people can regularly exercise their authority in electing officers. I think it is -not reasonable to presume that, where the people have reserved to themselves the appointment of an officer, they would confer on the executive the filling of a vacancy in the office, which would extend the time of the appointee beyond a gen- • eral election, and deprive the whole people of a county from electing their own local officer, when they could, fill it as conveniently as they appointed the original incumbent. ’ ’
On this principle, I concur in the result of the opinion of Mr. Justice Habéis.